Exhibit 10.41

 

AMENDED AND RESTATED

TERM NOTE

 

$40,000,000.00

September 1, 2011

 

1.             FOR VALUE RECEIVED, HERON LAKE BIOENERGY, LLC, a Minnesota
limited liability company (the “Borrower”), hereby promises to pay to the order
of AGSTAR FINANCIAL SERVICES, PCA, an United States corporation (the “Lender”),
the principal sum of Forty Million and No/100ths ($40,000,000.00) Dollars (the
“Term Loan”), with interest thereon from the Closing Date until fully paid,
pursuant to that certain Fifth Amended and Restated Master Loan Agreement of
even date herewith, by and between the Lender and the Borrower (as it may be
amended, modified, supplemented, extended or restated from time to time, the
“MLA”), in lawful money of the United States and immediately available funds.
 This Amended and Restated Term Note (the “Note”) is issued pursuant to the
terms and provisions of the MLA and is entitled to all of the benefits provided
for herein and therein.  All capitalized terms used and not defined herein shall
have the meanings assigned to them in the MLA.

 

2.             The outstanding principal balance of this Note shall bear
interest as follows:

 

(a)           Variable Rate.  Subject to the provisions of Sections 2.04 and
2.09 of the MLA, Twenty Million and no/100 dollars ($20,000,000.00) of the Term
Loan shall bear interest at a rate per annum equal to the greater of (A) LIBOR
Rate plus three hundred fifty (350) basis points or (B) five percent (5.0%). 
The rate of interest due thereon shall initially be determined as of the Closing
Date and shall thereafter be adjusted as and when LIBOR Rate changes. All such
adjustments to the rate of interest shall be made and become effective as of the
first day of the month following the date of any change in LIBOR Rate and shall
remain in effect until and including the day immediately preceding the next such
adjustment (each such day hereinafter being referred to as an “Adjustment
Date”).  All such adjustments to the rate of interest shall be made and become
effective as of the first Adjustment Date following such change in the LIBOR
Rate. All such adjustments to said rate shall be made and become effective as of
the Adjustment Date, and said rate as adjusted shall remain in effect until and
including the day immediately preceding the next Adjustment Date. Interest shall
be computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding.

 

(b)           Fixed Rate.  Subject to the provisions of Sections 2.04 and 2.09,
Twenty Million and no/100 dollars ($20,000,000.00) of the Term Loan shall bear
interest from the Closing Date and until the third (3rd) anniversary of the
Closing Date at a fixed rate equal to five and three-quarters percent (5.75%)
per annum.  On the third (3rd) anniversary of the Closing Date, such interest
rate will be adjusted, and on dates occurring at successive intervals of three
years each thereafter during the remaining term of the Term Loan. The adjusted
interest rate will be calculated by adding 2.25 percentage points (“Margin”) to
the then current index. The index for adjustments is the Lender’s cost of funds
for three-year adjustable rate products. Lender’s cost of funds is the rate
determined by the Lender to represent the Lender’s direct and indirect cost of
acquiring funds with a term equal to the applicable interest period and interest
rate product selected by the Borrower. Interest shall be computed on the basis
of a year of three hundred sixty five (365) days, but charged for actual days
principal is outstanding.

 

--------------------------------------------------------------------------------


 

3.             “LIBOR Rate” means the One Month London Interbank Offered Rate
(“One Month LIBOR”), rounded upward to the nearest ten thousandth of one
percent, reported on the tenth day of the month immediately preceding the month
for which interest is being calculated by the Wall Street Journal in its daily
listing of money rates, defined therein as the average of interbank offered
rates for dollar deposits in the London market. If One Month LIBOR is not
reported on the tenth day of a month, the One Month LIBOR reported on the first
Business Day preceding the tenth day of the month will be used. If this index is
no longer available, Lender will select a new index which is based upon
comparable information. For purposes of clarity, the parties hereto agree that
it is their intention to utilize the One Month LIBOR rate described above for
each one-month period with the applicable One Month LIBOR rate being reset for
each successive one-month period as described above.

 

4.             Beginning on first Monthly Payment Date following the Closing
Date and on each Monthly Payment Date thereafter until the Term Loan Maturity
Date, the Borrower shall make equal monthly payments of principal and accrued
interest in such amounts as will be required to fully amortize the entire
outstanding principal of this Note, together with accrued interest thereon, over
a period not to exceed ten (10) years from date of this Note.  The amount of
said monthly payments shall be recalculated and, if necessary, adjusted to
account for changes in the effective rate of interest hereunder and to maintain
said ten (10) year amortization.

 

5.             In addition to all other payments of principal and interest
required under the MLA and this Note, the Borrower shall remit to Lender,
beginning with the first fiscal year end following the Closing Date and
continuing throughout the term of the Term Loan, an amount equal to 25% of the
Borrower’s Excess Cash Flow for the immediately preceding fiscal year (the
“Excess Cash Flow Payment”), which shall be calculated based upon the
immediately preceding fiscal year end audited financial statements of the
Borrower, on or before 90 days after the end of each fiscal year, and which
shall be paid on or before 120 days after the end of the fiscal year for which
the payment is calculated. Total Excess Cash Flow Payments required under the
MLA and this Note shall not exceed Two Million and No/100 Dollars
($2,000,000.00) for any fiscal year. All Excess Cash Flow Payments shall be
applied to the reduction of the outstanding principal balance of the Term Loan.
No Excess Cash Flow Payments shall be required for a fiscal year where
Borrower’s Owner’s Equity Ratio is greater than 50% as calculated at the end of
the fiscal year for which the Excess Cash Flow Payment is being calculated.

 

6.             The outstanding principal balance hereof, together with all
accrued interest, if not paid sooner, shall be due and payable in full on
September 1, 2016 (the “Term Loan Maturity Date”).

 

7.             All payments and prepayments shall, at the option of the Lender,
be applied first to any costs of collection, second to any late charges, third
to accrued interest and the remainder thereof to principal, in the sole
discretion of the Lender.

 

8.             This Note may be prepaid, at any time, at the option of the
Borrower, either in whole or in part, subject to the obligations of the Borrower
to compensate the Lender for any loss, cost or expense as a result of such
prepayment as set forth in the MLA.  This Note is subject to mandatory
prepayment, at the option of the Lender, as provided in the MLA.

 

2

--------------------------------------------------------------------------------


 

9.             In addition to the rights and remedies set forth in the MLA : 
(i) if the Borrower fails to make any payment to Lender when due under this
Note, then at Lender’s option in each instance, such obligation or payment shall
bear interest from the date due to the date paid at 2% per annum in excess of
the rate of interest that would otherwise be applicable to such obligation or
payment under this Note; (ii) upon the occurrence and during the continuance of
an Event of Default beyond any applicable cure period, if any, at Lender’s
option in each instance, the unpaid balances under this Note shall bear interest
from the date of the Event of Default or such later date as Lender shall elect
at 2% per annum in excess of the rate(s) of interest that would otherwise be in
effect under the terms of this Note; (iii) after the maturity date, whether by
reason of acceleration or otherwise, the unpaid principal balance of this Note
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect under this Note.  Interest payable at the
Default Rate shall be payable from time to time on demand or, if not sooner
demanded, on the last day of each calendar month.

 

10.           If the Borrower fails to make any payment to Lender within ten
(10) days of the due date thereof (including, without limitation, any purchase
of equity of Lender when required), the Borrower shall, in addition to such
amount, pay a late charge equal to five percent (5%) of the amount of such
payment.

 

11.           This Note is secured by, among other instruments, that certain
Fourth Amended and Restated Mortgage of even date herewith (the “Mortgage”)
covering various parcels of real property, fixtures, and personal property
located in Jackson County, Minnesota, and that certain Security Agreement dated
September 29, 2005.  In the event any such security is found to be invalid for
whatever reason, such invalidity shall constitute an event of default
hereunder.  All of the agreements, conditions, covenants, provisions, and
stipulations contained in the Mortgage, or any instrument securing this Note are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein. It is agreed that time is of the
essence of this Note.

 

12.           Upon the occurrence at any time of an Event of Default or at any
time thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of the Lender,
be immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA or any other
Loan Document.

 

13.           The occurrence at any time of an Event of Default or at any time
thereafter, the Lender shall have the right to set off any and all amounts due
hereunder by the Borrower to the Lender against any indebtedness or obligation
of the Lender to the Borrower.

 

14.           The Borrower promises to pay all reasonable costs of collection of
this Note, including, but not limited to, reasonable attorneys’ fees paid or
incurred by the Lender on account of such collection, whether or not suit is
filed with respect thereto and whether or not such costs are paid or incurred,
or to be paid or incurred, prior to or after the entry of judgment.

 

15.           Demand, presentment, protest and notice of nonpayment and dishonor
of this Note are hereby waived.

 

3

--------------------------------------------------------------------------------


 

16.           This Note shall be governed by and construed in accordance with
the laws of the State of Minnesota.

 

17.           The Borrower hereby irrevocably submits to the jurisdiction of any
Minnesota state court or federal court over any action or proceeding arising out
of or relating to this Note, the MLA and any instrument, agreement or document
related hereto or thereto, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state or federal court. The Borrower hereby irrevocably waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.   Nothing in this Note
shall affect the right of the Lender to bring any action or proceeding against
the Borrower or its property in the courts of any other jurisdiction to the
extent permitted by law.

 

18.           Effective on the Closing Date, this Note shall supersede and
replace in its entirety the Term Note of the Borrower dated October 1, 2007 (and
all amendments thereto) which shall thereafter be of no force or effect.

 

 

HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By:

Robert J. Ferguson

 

Its:

President

 

4

--------------------------------------------------------------------------------